EXHIBIT 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of April 27, 2007, by and among Hungarian Telephone and Cable Corp. (“HTCC”),
and Vision 10 Ltd., Rob Investments Ltd., and each Participating Management
Shareholder (as defined in the Sale and Purchase Agreement, dated as of January
8, 2007 (the “SPA”), by and between Invitel Holdings N.V. an HTCC), that become
signatories hereto (collectively, the “Shareholders” and each individually, a
“Shareholder”).

In order to induce Invitel Holdings N.V. to enter into the SPA, HTCC has agreed
to provide the registration rights set forth in this Agreement. The terms
“herein,” “hereunder,” “hereto,” and “hereinafter,” and similar terms, as used
in this Agreement, shall in each case refer to this Agreement as a whole and not
to any particular section, paragraph, sentence, or other subdivision of this
Agreement.

Now, therefore, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Business Day” shall mean any day, other than a Saturday, a Sunday, or a day
on which the Securities Exchange Commission and/or banks located in New York,
New York are authorized or required by applicable law to close.

(b) “Common Stock” shall mean common stock of HTCC, par value $0.001 per share.

(c) “Equity Securities” shall mean (i) any Common Stock or other security of
HTCC, (ii) any security convertible, with or without consideration, into any
Common Stock or other security (including the option to purchase such a
convertible security) of HTCC, (iii) any security carrying a warrant or right to
subscribe to or purchase any Common Stock or other security of HTCC, or (iv) any
such warrant or right.

(d) “Person” shall mean any individual, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, trust, or any governmental or political
subdivision or any agency, department or instrumentality thereof.

(e) “Public Offering” shall mean a widely distributed sale of Common Stock in an
underwritten public offering pursuant to an effective registration statement
filed with the SEC.



--------------------------------------------------------------------------------

(f) “Registrable Securities” shall mean, at any time:

(i) any shares of Common Stock and any shares of Common Stock issued or issuable
upon exercise, exchange or conversion of any Equity Securities; and

(ii) any securities issued or issuable in respect of shares of Common Stock
(including, without limitation, by way of stock dividend, stock split,
distribution, exchange, combination, merger, recapitalization, reorganization,
or otherwise).

As to any particular Registrable Securities once issued, such Registrable
Securities shall cease to be Registrable Securities:

(i) when a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement;

(ii) when such securities shall have been distributed by the holder thereof to
the public pursuant to Rule 144(k) under the Securities Act (or any successor
provision); or

(iii) when such securities shall have ceased to be outstanding.

(g) “Registration Expenses” shall mean all expenses incident to HTCC’s
performance of or compliance with this Agreement including, without limitation,
all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of any Registrable
Securities), expenses of printing certificates for any Registrable Securities in
a form eligible for deposit with the Depository Trust Company, messenger and
delivery expenses, internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), and fees and disbursements of counsel for HTCC and its
independent certified public accountants (including the expenses of any
management review, cold comfort letters or any special audits required by or
incident to such performance and compliance), securities acts liability
insurance (if HTCC elects to obtain such insurance), the reasonable fees and
expenses of any special experts retained by HTCC in connection with such
registration, fees and expenses of other Persons retained by HTCC, the fees and
expenses of one (1) counsel (the “Managements’ Counsel”) and applicable local
counsel for the Shareholders holding Registrable Securities to be included in
the relevant registration, selected by a majority of the Shareholders holding
Registrable Securities to be included in such registration; but not including
any underwriting fees, discounts, or commissions attributable to the sale of
securities or fees and expenses of counsel representing the holders of
Registrable Securities included in such registration (other than the
Managements’ Counsel and applicable local counsel) incurred in connection with
the sale of Registrable Securities.

(h) “Requisite Holders” shall mean, at any time, and with respect to any
registration and related public offering, the holders of at least a majority of
the Registrable Securities proposed to be included in such Public Offering
before giving effect to any cut-back provisions contained herein.

 

2



--------------------------------------------------------------------------------

(i) “SEC” shall mean, at any time, the Securities and Exchange Commission or any
other federal agency at such time administering the Securities Act.

(j) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

2. Registration Rights:

(a) Piggyback Rights.

(i) Request for Piggyback Rights. Upon receipt by HTCC of a request by any
holder of Registrable Securities that has demand registration rights (“Demand
Request”), HTCC shall deliver a written notice (a “Demand Notice”) to each
Shareholder stating that HTCC intends to comply with a Demand Request and
informing each Shareholder of its right to include Registrable Securities in
such registration. Within ten (10) Business Days after receipt of a Demand
Notice, each Shareholder shall have the right (“Piggyback Rights”) to request in
writing that HTCC include all or a specific portion of the Registrable
Securities held by it in such registration.

(ii) Priority on Piggyback Rights. In the event that, in the case of any
registration pursuant to a Demand Request, the managing underwriter for the
Public Offering contemplated by Paragraph 2(a)(i) shall advise HTCC in writing
(with a copy to each holder of Registrable Securities requesting sale) that, in
such underwriter’s opinion, the amount of securities requested to be included in
such registration would adversely affect the Public Offering and sale (including
pricing) of such Registrable Securities (such writing to state the basis of such
opinion and the approximate number of Registrable Securities that may be
included in such Public Offering without such effect), HTCC will include in such
registration the number of Registrable Securities that HTCC is so advised can be
sold in such Public Offering on a pro rata basis, determined based on the number
of Registrable Securities requested to be registered by each such Person, among
(i) the stockholder or group of stockholders of Registrable Securities who
initiated such Demand Request, (ii) each Shareholder (to the extent such
Shareholder did not initiate such Demand Request), (iii) all other holders of
Registrable Securities that have Piggyback Rights and (iv) HTCC in respect of
proposed sales for its own account

(b) Incidental Registration

(i) Filing of registration Statement. If HTCC at any time proposes to register
for its own account or the account of another Person who is not a party to this
Agreement, any of its securities (an “Incidental Registration”) under the
Securities Act (other than a Demand Request pursuant to a registration statement
on Form S-4 or Form S-8 or any successor forms thereto), for sale to the public
in a Public Offering, it will at each such time give prompt written notice to
each Shareholder of its intention to do so, which notice shall be given at least
fifteen (15) Business Days prior to the date that a registration statement
relating to such registration is proposed to be filed with the SEC. Upon the
written request of any Shareholder to include Registrable Securities held by it
under such registration statement (which request shall (i) be made within ten
(10) Business Days

 

3



--------------------------------------------------------------------------------

after the receipt of any such notice, and (ii) specify the Registrable
Securities intended to be included by Shareholders), HTCC will use its
commercially reasonable efforts to effect the registration of all Registrable
Securities that HTCC has been so requested to register by Shareholders;
provided, however, that if, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, HTCC shall
determine for any reason to terminate such registration statement and not to
register such securities, HTCC may, at its election, give written notice of such
determination to each Shareholder and, thereupon, shall be relieved of its
obligation to register any Registrable Securities of Shareholders in connection
with such registration.

(ii) Selection of Underwriters. Notice of HTCC’s intention to register such
securities shall designate the proposed underwriters of such Public Offering
(which shall be one or more underwriting firms of nationally recognized
standing) and shall contain HTCC’s agreement to use its commercially reasonable
efforts, if requested to do so, to arrange for such underwriters to include in
such underwriting the Registrable Securities that HTCC has been so requested to
sell pursuant to this Agreement, it being understood that the holders of
Registrable Securities shall have no right to select different underwriters for
the disposition of their Registrable Securities.

(iii) Priority on Incidental Registrations. If the managing underwriter for the
Public Offering contemplated hereby shall advise HTCC in writing that, in such
underwriter’s opinion, the number of securities requested to be included in such
Incidental Registration would adversely affect the Public Offering and sale
(including pricing) of such securities (such writing to state the basis of such
opinion and the approximate number of securities that may be included in such
Public Offering without such effect), HTCC shall include in such Incidental
Registration the number of Registrable Securities that HTCC is so advised can be
sold in such Public Offering, allocated in accordance with the following: first,
to HTCC in respect of proposed sales for its own account; second, to
Shareholders on a pro rata basis, determined based on the number of Registrable
Securities requested to be registered by each such Shareholder; and third, to
any holder of Registrable Securities (other than HTCC or a Shareholder) on a pro
rata basis, determined based on the number of Registrable Securities requested
to be registered by each such Persons.

3. Registration Procedures. HTCC will use its commercially reasonable efforts to
effect each Incidental Registration and each registration contemplated by
Paragraph 2(a) hereof, and to cooperate with the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as possible, and HTCC will as expeditiously as possible.

(a) prepare and file with the SEC, the registration statement and use its
commercially reasonable efforts to cause the registration to become effective;
provided, however, that at least five (5) Business Days prior to filing any
registration statement or prospectus or any amendments or supplements thereto,
HTCC will furnish to each Shareholder and its counsel, copies of all such
documents proposed to be filed and each Shareholder shall have the opportunity
to comment on any information pertaining solely to such Shareholder and its plan
of distribution that is contained therein and HTCC shall make the corrections
reasonably and timely requested

 

4



--------------------------------------------------------------------------------

by Shareholders with respect to such information prior to filing any such
registration statement or amendment.

(b) prepare and file with the SEC such amendments and post-effective amendments
to any registration statement and any prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement until such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement and cause the prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act;

(c) furnish, upon request, to each Shareholder and the underwriter or
underwriters, if any, without charge, at least one signed copy of the
registration statement and any post-effective amendment thereto, and such number
of conformed copies thereof and such number of copies of the prospectus
(including each preliminary prospectus and each prospectus filed under Rule 424
under the Securities Act), any amendments or supplements thereto and any
documents incorporated by reference therein, as any Shareholder or such
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities being sold by such Shareholder (it being understood that
HTCC consents to the use of the prospectus and any amendment or supplement
thereto by any Shareholder to the extent it is the holder of Registrable
Securities covered by such registration statement and the underwriter or
underwriters, if any, in connection with the Public Offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto);

(d) notify each Shareholder, to the extent it is a holder of the Registrable
Securities to be included in such registration, and the underwriter or
underwriters, if any:

(i) of any stop order or other order suspending the effectiveness of any
registration statement, issued or threatened by the SEC in connection therewith,
and take all reasonable actions required to prevent the entry of such stop order
or to remove it or obtain withdrawal of it at the earliest possible moment if
entered;

(ii) when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;

(iii) of any written request by the SEC for amendments or supplements to such
registration statement or prospectus;

(iv) of the receipt by HTCC of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction;

(v) if at any time prior to the closing contemplated by an underwriting
agreement entered into in connection with such registration statement, HTCC
becomes

 

5



--------------------------------------------------------------------------------

aware that the representations and warranties of HTCC contained in such
agreement cease to be true and correct; and

(vi) of the happening of any event which HTCC believes may make any statement
made in the registration statement, the prospectus, or any document incorporated
therein by reference untrue and which requires the making of any changes in the
registration statement, the prospectus, or any document incorporated therein by
reference in order to make the statements therein not misleading.

and, in the case of clause (v) or (vi), file with the SEC and furnish to the
Shareholders, a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
purchasers or prospective purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they are made.

(e) if requested by the managing underwriter or underwriters or any Shareholder
to the extent it is a holder of Registrable Securities to be included in such
registration in connection with any sale pursuant to a registration statement,
promptly incorporate in a prospectus supplement or post-effective amendment such
information relating to such underwriting as the managing underwriter or
underwriters or Shareholders reasonably requests to be included therein; and
make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment;

(f) on or prior to the date on which a registration is declared effective, use
its commercially reasonable efforts to register or qualify, and cooperate with
each Shareholder to the extent it is a holder of Registrable Securities to be
included in such registration, the underwriter or underwriters, if any, and
their respective counsel, in connection with the registration or qualification
of the Registrable Securities covered by such registration for offer and sale
under the securities or “blue sky” laws of each state and other jurisdiction of
the United States as such Shareholder or such underwriter reasonably requests in
writing; use its commercially reasonable efforts to keep each such registration
or qualification effective, including through new filings, or amendments or
renewals, during the period such registration statement is required to be kept
effective; and do any and all other acts or things necessary or advisable to
enable the disposition of the Registrable Securities in all such jurisdictions
reasonably requested to be covered by such registration; provided, however, that
HTCC shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;

(g) in connection with any sale pursuant to a registration, cooperate with each
Shareholder to the extent it is a holder of Registrable Securities to be
included in such registration and the managing underwriter or underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing securities to be sold under such registration, and enable such
securities to be in such denominations and registered in such names as the
managing underwriter or underwriters, if any, or Shareholders may request;

 

6



--------------------------------------------------------------------------------

(h) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities within the United States and having jurisdiction over HTCC or any of
its subsidiaries as may be necessary to enable the seller or sellers thereof or
the underwriter or underwriters, if any, to consummate the disposition of such
securities;

(i) use its commercially reasonable efforts to obtain:

(i) at the time of effectiveness of each registration, a “cold comfort letter”
from HTCC’s independent certified public accountants covering such matters of
the type customarily covered by “cold comfort letters” as the Requisite Holders
and the underwriters reasonably request; and

(ii) at the time of any underwritten sale pursuant to the registration
statement, a “bring-down comfort letter,” dated as of the date of such sale,
from HTCC’s independent certified public accountants covering such matters of
the type customarily covered by “bring-down comfort letters” as the Requisite
Holders and the underwriters reasonably request;

(j) use its commercially reasonable efforts to obtain, at the time of
effectiveness of each registration and at the time of any sale pursuant to each
registration, an opinion or opinions addressed to each Shareholder to the extent
it is a holder of the Registrable Securities to be included in such registration
and the underwriter or underwriters, if any, in customary form and scope from
counsel for HTCC;

(k) otherwise comply with all applicable rules and regulations of the SEC, and
make generally available to its security holders (as contemplated by
Section 11(a) under the Securities Act) an earnings statement satisfying the
provisions of Rule 158 under the Securities Act no later than ninety (90) days
after the end of the twelve (12) month period beginning with the first month of
HTCC’s first fiscal quarter commencing after the effective date of the
registration statement, which statement shall cover said twelve (12) month
period;

(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by each registration from and after a date not
later than the effective date of such registration;

(m) use its commercially reasonable efforts to cause all Registrable Securities
covered by each registration to be listed subject to notice of issuance, prior
to the date of first sale of such Registrable Securities pursuant to such
registration, on each securities exchange on which the Common Stock are then
listed, and admitted to trading on NASDAQ, if the Common Stock or any such other
securities of HTCC are then admitted to trading on NASDAQ;

(n) enter into such agreements (including underwriting agreements in customary
form) and take such other actions as the Requisite Holders shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities; and

(o) cause its employees and personnel to use their commercially reasonable
efforts to support the marketing of the Registrable Securities (including,
without limitation, the

 

7



--------------------------------------------------------------------------------

participation in “road shows,” at the request of the underwriters or the
Requisite Holders) to the extent possible taking into account HTCC’s business
needs and the requirements of the marketing process.

HTCC may require each Shareholder to the extent it is a holder of Registrable
Securities that will be included in such registration to furnish HTCC with
information in respect of such holder of its Registrable Securities that will be
included in such registration as HTCC may reasonably request in writing and as
is required by applicable law.

4. Preparation; Reasonable Investigation. In connection with the preparation and
filing of each registration statement registering Registrable Securities under
the Securities Act, HTCC shall give, upon reasonable notice and during normal
business hours, each Shareholder to the extent it is a holder of Registrable
Securities so registered, its underwriters, if any, and their respective counsel
and accountants access to its books and records and an opportunity to discuss
the business of HTCC with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
opinion of such Shareholder’s or such underwriters’ counsel to conduct a
reasonable investigation within the meaning of Section 11(b)(3) of the
Securities Act.

5. Rights of Requesting Holders. Each Shareholder to the extent it is a holder
of Registrable Securities to be included in a registration pursuant to Paragraph
2 shall have the right to receive within thirty (30) days of receipt by HTCC of
such request copies of the information, notices and other documents described in
Paragraphs 3(k) and 3(n).

6. Registration Expenses. HTCC will pay all Registration Expenses in connection
with each registration of Registrable Securities, including, without limitation,
any such registration not effected by HTCC.

7. Indemnification; Contribution.

(a) HTCC shall indemnify, to the fullest extent permitted by applicable law,
each Shareholder and its delegee, officers, directors, employees, agents, and
any Person who controls such a party within the meaning of Section 15 of the
Securities Act, against all losses, claims, damages, liabilities (or proceedings
in respect thereof) and expenses (under the Securities Act or common law or
otherwise), joint or several, resulting from any violation by HTCC of the
provisions of the Securities Act, or any untrue statement or alleged untrue
statement of a material fact contained in (i) any registration statement or
prospectus (and as amended or supplemented if amended or supplemented) or any
preliminary prospectus; or (ii) any application or other documentation or
communication executed by or on behalf of HTCC or based upon written information
furnished by or on behalf of HTCC filed in any jurisdiction in order to qualify
any securities covered by such registration under the “blue sky” or securities
laws thereof, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made) not misleading, except to the extent that such losses,
claims, damages, liabilities (or proceedings in respect thereof) or expenses are
caused by any untrue statement, or alleged untrue statement contained in or by
any omission or alleged omission from information concerning a Shareholder
furnished in writing to HTCC by such

 

8



--------------------------------------------------------------------------------

Shareholder expressly for use therein. If the Public Offering pursuant to any
registration statement provided for under this Agreement is made through
underwriters, no action or failure to act on the part of such underwriters
(whether or not such underwriter is an affiliate of any Shareholder) shall
affect the obligations of HTCC to indemnify Shareholders or any other Person
pursuant to the preceding sentence. If the Public Offering pursuant to any
registration statement provided for under this Agreement is made through
underwriters, HTCC agrees to enter into an underwriting agreement in customary
form with such underwriters and HTCC agrees to indemnify such underwriters,
their officers, directors, employees and agents, if any, and each Person, if
any, who controls such underwriters within the meaning of Section 15 of the
Securities Act to the same extent as herein before provided with respect to the
indemnification of the holders of Registrable Securities; provided that HTCC
shall not be required to indemnify any such underwriter, or any officer,
director or employee of such underwriter or any Person who controls such
underwriter within the meaning of Section 15 of the Securities Act, to the
extent that the loss, claim, damage, liability (or proceedings in respect
thereof) or expense for which indemnification is claimed results from such
underwriter’s failure to send or give a copy of an amended or supplemented final
prospectus to the Person asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such amended or supplemented final
prospectus prior to such written confirmation and the underwriter was provided
with such amended or supplemented final prospectus.

(b) In connection with any registration statement in which any Shareholder, to
the extent it is a holder of Registrable Securities, is participating, each
Shareholder, severally and not jointly with each other holder of Registrable
Securities who is participating in such registration statement, shall indemnify,
to the fullest extent permitted by applicable law, HTCC, each underwriter and
their respective officers, directors, employees and agents, if any, and each
Person, if any, who controls HTCC or such underwriter within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages,
liabilities (or proceedings in respect thereof) and expenses resulting from any
untrue statement or alleged untrue statement of a material fact, or any omission
or alleged omission of a material fact required to be stated in the registration
statement or prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or necessary to make the statements therein (in the case of
any prospectus, in light of the circumstances under which they were made) not
misleading, but only to the extent that such untrue statement is contained in or
such omission is from information so concerning a Shareholder furnished in
writing by such Shareholder expressly for use therein; provided that such
Shareholder’s obligations hereunder shall be limited to an amount equal to the
net proceeds to Shareholder of the Registrable Securities sold pursuant to such
registration statement.

(c) Any Person entitled to indemnification under the provisions of this
Agreement shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, permit
such indemnifying party to assume the defense of such claim, with counsel
reasonably satisfactory to the indemnified party; and if such defense is so
assumed, such indemnifying party shall not enter into any settlement without the
consent of the indemnified party if such settlement attributes liability to the
indemnified party and such indemnifying party shall not be subject to any
liability for any settlement made without its consent (which shall not be
unreasonably

 

9



--------------------------------------------------------------------------------

withheld); and any underwriting agreement entered into with respect to any
registration statement provided for under this Agreement shall so provide. In
the event an indemnifying party shall not be entitled, or elects not, to assume
the defense of a claim, such indemnifying party shall not be obligated to pay
the fees and expenses of more than one counsel or firm of counsel (in addition
to any required local counsel) for all parties indemnified by such indemnifying
party in respect of such claim, unless in the reasonable judgment of any such
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties in respect to such claim.

(d) If for any reason the foregoing indemnity is unavailable, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in such proportion as is appropriate to
reflect not only the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other but also the relative fault of
the indemnifying party and the indemnified party as well as any other relevant
equitable considerations. Notwithstanding the foregoing, each Shareholder shall
not be required to contribute any amount in excess of the amount such holder
would have been required to pay to an indemnified party if the indemnity under
Paragraph 7(b) was available. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The obligation of any Person to contribute pursuant to this
Paragraph 7(d) shall be several and not joint.

(e) An indemnifying party shall make payments of all amounts required to be made
pursuant to the foregoing provisions of this Paragraph 7 to or for the account
of the indemnified party from time to time promptly upon receipt of bills or
invoices relating thereto or when otherwise due or payable.

(f) The indemnity and contribution agreements contained in this Paragraph 7
shall remain in full force and effect regardless of any investigation made by or
on behalf of any Shareholder or its agents or any Person, if any, who controls
such holder as aforesaid, and shall survive the transfer of the Common Stock by
Shareholders and the termination of this Agreement for any reason.

8. Availability of Information.

With a view to making available the benefits of certain rules and regulations of
the Securities and Exchange Commission that may permit the sale of the
Registrable Securities to the public without registration, HTCC agrees to:

(a) use its commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144(c) under the
Securities Act;

 

10



--------------------------------------------------------------------------------

(b) use its commercially reasonable efforts to file with the Securities and
Exchange Commission in a timely manner all reports and other documents required
to be filed by HTCC under the Securities Act (at any time after it has become
subject to such reporting requirements);

(c) if HTCC is not required to file reports and other documents under the
Securities Act, make available other information as required by, and so long as
necessary to permit sales of Registrable Securities pursuant to, Rule 144 and
Rule 144A; and

(d) HTCC shall cooperate with each Shareholder in supplying such information as
may be necessary for such Shareholder to complete and file any information
reporting forms presently or hereafter required by the SEC as a condition to the
availability of an exemption from the Securities Act for the sale of any
Registrable Securities.

9. Market Stand-Off Agreement.

Each Shareholder hereby agrees that it shall not, to the extent requested by
HTCC or an underwriter of securities of HTCC, directly or indirectly, offer,
sell, contract to sell, pledge, otherwise dispose of, enter into any transaction
which is designed to result in the disposition (whether actual disposition or
effective economic disposition due to cash settlement or otherwise) by such
Shareholder or any Person in privity with such Shareholder, file (or participate
in the filing of) a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934 in respect of, any Common Shares or Equity Securities, or publicly
announce an intention to effect any such transaction for a period of up to the
shorter of (a) 180 days, (b) such period agreed by the managing underwriters, or
(c) such shorter period that has been, or is hereinafter, granted to any other
holder of Registrable Securities, following the date of an underwritten public
offering by HTCC pursuant a registration statement of HTCC filed under the
Securities Act.

10. Miscellaneous.

(a) Notices. All Notices and other communications, provided for or permitted
hereunder shall be made in writing and delivered by facsimile (with receipt
confirmed), electronic mail, overnight courier, or registered or certified mail,
return receipt requested:

(i) if to a Shareholder, at the most current street or email address given by
the transfer agent and registrar of the Common Shares to HTCC;

(ii) if to HTCC, to:

c/o Hungarotel Távközlési Zrt.

Dorottya Udvar

Bocskai ut 134-146

H-1113 Budapest

Hungary

Attention: Henrik Scheinemann

 

11



--------------------------------------------------------------------------------

with a copy to (for informational purposes only):

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Attention: Viqar Shariff

Telecopy No.: 212-878-8375

(b) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto and shall
inure to the benefit of each holder of Registrable Securities.

(c) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND ACCRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

(f) Severability. If any term, provision, covenant, or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void, or unenforceable, the remainder of the terms, provisions, covenants, and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant, or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants, and restrictions without including any
of such that may be hereafter declared invalid, illegal, void, or unenforceable.

(f) Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by HTCC with respect to the Registrable Securities. Except as provided
in the SPA, there are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein, with respect to the
registration rights granted by HTCC with respect to the Registrable Securities.
This Agreement supersedes all prior agreements and undertakings among the
parties with respect to such registration rights. No party hereto shall have any
rights, duties, or obligations other than those specifically set forth in this
Agreement.

 

12



--------------------------------------------------------------------------------

[Signature pages follow.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HUNGARIAN TELEPHONE AND CABLE CORP. By:        Name:   Title:

Registration Rights Agreement



--------------------------------------------------------------------------------

SHAREHOLDER VISION 10 LIMITED By:        Name:   Title: By:        Name:  
Title:

Registration Rights Agreement



--------------------------------------------------------------------------------

SHAREHOLDER ROB INVESTMENTS LIMITED By:        Name:   Title: By:        Name:  
Title:

Registration Rights Agreement



--------------------------------------------------------------------------------

SHAREHOLDER SEAHORSE INVEST LIMITED By:        Name:   Title: By:        Name:  
Title:

Registration Rights Agreement



--------------------------------------------------------------------------------

SHAREHOLDER AUDLEN HOLDINGS LIMITED By:        Name:   Title: By:        Name:  
Title:

Registration Rights Agreement



--------------------------------------------------------------------------------

SHAREHOLDER EVENCLOCK LIMITED By:        Name:   Title: By:        Name:  
Title:

Registration Rights Agreement



--------------------------------------------------------------------------------

SHAREHOLDER GOLDEN CHEST LIMITED By:        Name:   Title: By:        Name:  
Title:

Registration Rights Agreement